Ekitz, J. A. D.
(dissenting). I respectfully dissent from the opinion of my brethren and the judgment of the trial court.
In my judgment, N. J. S. A. 40:87-12 and 40A:9-132, when Tead in pari materia as they must be (In re Petition of Walter C. Keogh-Dwyer, 106 N. J. Super. 567 (Law Div. 1969), aff’d o. b. 54 N. J. 523 (1969)), are not repugnant but complementa^. Indeed the latter does not repeal the former but supplements it.
N. J. S. A. 40:87-12 provides for the filling of vacancies in borough government. The mayor having the power of nomination is prohibited the vote except in the case of a tie. It is apparent that this statute is designed to provide a method for filling vacancies. On the other hand, N. J. S. A. 40A:9-132, applicable by its terms to all municipalities, instructs as to the procedure to be followed when, for some reason or another, a municipality fails to accomplish its purpose of filling a vacancy. In such a case, it is required that the mayor vote in order that government may not be stalemated by an inability to fill the seats at the governing table.
*88I am moved to take this road by at least three signposts: (1) the foregoing rationale, which demonstrates a legislative awareness of the importance of municipal organization irrespective of all else, in order that government may not be simply frustrated; (2) the concluding phrase of Section 40A:9-132 wherein Items (a), (c) and (d) of that Section are merely paraphrased but wherein Item (b) is indeed expanded to include both election and appointments; (3) the fact that even N. J. S. A. 40:87-12 does not absolutely prohibit the vote of the mayor but restricts it to cases of a tie.
I am frank to express my concern for the grave results which are foreseeable consequent to any inability of a municipal government to organize fully. In my opinion the interpretation sponsored by the majority here might well unwittingly foster the production of such a result by simple inaction. I think the Legislature foresaw such a possibility in N. J. S. A. 40A:9-132, and I would implement its intent in this regard by reversing the judgment below and declaring Milstein properly appointed.